                         UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF IDAHO



 WILLIAM FLETCHER,
                                                Case No. 1:21-cv-00107-BLW
                      Plaintiff,
                                                INITIAL REVIEW ORDER
        v.

 FOURTH JUDICIAL DISTRICT
 COURT OF THE STATE OF IDAHO,
 IN AND FOR THE COUNTY OF
 ADA; IDAHO COURT OF APPEALS;
 CHIEF JUDGE MOLLY HUSKEY;
 JUDGE AMANDA BRAILSFORD;
 JUDGE DAVID GRATTON; STATE
 OF IDAHO; JUDGE JASON SCOTT;
 and JOHN OR JANE DOE,

                      Defendants.


       The Clerk of Court conditionally filed Plaintiff William Fletcher’s Complaint as a

result of Plaintiff’s in forma pauperis request. The Court now reviews the Complaint to

determine whether it should be summarily dismissed in whole or in part under 28 U.S.C.

§ 1915. Having reviewed the record, and otherwise being fully informed, the Court enters

the following Order directing Plaintiff to file an amended complaint if Plaintiff intends to

proceed.

1.     Screening Requirement

       The Court must review complaints filed in forma pauperis to determine whether

summary dismissal is appropriate. The Court must dismiss a complaint or any portion


INITIAL REVIEW ORDER - 1
thereof that states a frivolous or malicious claim, fails to state a claim upon which relief

may be granted, or seeks monetary relief from a defendant who is immune from such

relief. 28 U.S.C. § 1915(e)(2)(B).

2.      Pleading Standard

        A complaint must contain “a short and plain statement of the claim showing that

the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). A complaint fails to state a claim

for relief under Rule 8 if the factual assertions in the complaint, taken as true, are

insufficient for the reviewing court plausibly “to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009). “[D]etailed factual allegations” are not required, but a plaintiff must offer “more

than ... unadorned, the-defendant-unlawfully-harmed-me accusation[s].” Id. (internal

quotation marks omitted). If the facts pleaded are “merely consistent with a defendant’s

liability,” or if there is an “obvious alternative explanation” that would not result in

liability, the complaint has not stated a claim for relief that is plausible on its face. Id. at

678, 682 (internal quotation marks omitted).

3.      Factual Allegations

        Plaintiff is on parole from a 2013 criminal conviction on one count of felony

injury to a child. See Fletcher v. Blades, Case No. 1:15-cv-00166-REB (D. Idaho).1

Plaintiff’s federal habeas corpus petition challenging that conviction was dismissed in




1
 The Court takes judicial notice of its records in Plaintiff’s habeas corpus action. See Fed. R. Evid. 201;
United States v. Wilson, 631 F.2d 118, 119 (9th Cir. 1980).


INITIAL REVIEW ORDER - 2
part and denied in part in January of 2019. Id. at Dkt. 127. This Court and the Ninth

Circuit Court of Appeals both declined to issue a certificate of appealability, and the

denial of federal habeas relief is therefore final. Id. at Dkt. 126, 134.

       In this civil rights action, Plaintiff again challenges his 2013 conviction. He

alleges that the prosecution violated Idaho Code § 19-1420, which provides as follows:

              An indictment or information may be amended by the
              prosecuting attorney without leave of the court, at any time
              before the defendant pleads, and at any time thereafter, in the
              discretion of the court, where it can be done without prejudice
              to the substantial rights of the defendant. An information or
              indictment cannot be amended so as to charge an offense
              other than that for which the defendant has been held to
              answer.

       Plaintiff pleaded guilty on October 13, 2013. The prosecution amended the

indictment—to the lesser charge to which Plaintiff pleaded—the same day. Compl., Dkt.

1, at 2–3. Plaintiff claims that § 19-1420 prohibited the prosecution from doing so.

       Plaintiff seeks damages and injunctive relief, contending that Defendants

conspired to violate § 19-1420 and that his conviction is therefore illegal. Id. at 4.

Plaintiff sues the state and the state court of appeals, the state trial court in which he was

convicted, and the state court trial and appellate judges who presided over his criminal

case and appeal

4.     Discussion

       In contending that Defendants violated Idaho Code § 19-1420, Plaintiff relies on

the first clause of the first sentence of the statute, which prohibits amendment of an

indictment without leave of court after the defendant enters a plea. However, Plaintiff


INITIAL REVIEW ORDER - 3
ignores the second clause of that sentence, which permits such amendment with leave of

court. Plaintiff does not disclose whether the prosecution obtained leave of the court to

amend the indictment, in which case the amendment plainly would not have violated

§ 19-1420. See State v. LaMere, 655 P.2d 46, 48 (Idaho 1982) (stating that § 19-1420

makes “amending an information discretionary with the judge”).

       Therefore, Plaintiff has not alleged sufficient facts to proceed with the Complaint.

However, the Court will grant Plaintiff 28 days to amend the Complaint. Any amended

complaint should take into consideration the following.

       A.     Section 1983 Claims

       Plaintiff brings claims under 42 U.S.C. § 1983, the civil rights statute. To state a

plausible civil rights claim, a plaintiff must allege a violation of rights protected by the

Constitution or created by federal statute proximately caused by conduct of a person

acting under color of state law. Crumpton v. Gates, 947 F.2d 1418, 1420 (9th Cir. 1991).

To be liable under § 1983, “the defendant must possess a purposeful, a knowing, or

possibly a reckless state of mind.” Kingsley v. Hendrickson, 135 S. Ct. 2466, 2472

(2015). Negligence is not actionable under § 1983, because a negligent act by a public

official is not an abuse of governmental power but merely a “failure to measure up to the

conduct of a reasonable person.” Daniels v. Williams, 474 U.S. 327, 332 (1986).

       Governmental officials generally are not liable for damages in their individual

capacities under § 1983 unless they personally participated in the alleged constitutional

violations. Taylor v. List, 880 F.2d 1040, 1045 (9th Cir. 1989); see also Iqbal, 556 U.S. at

677 (“[E]ach Government official, his or her title notwithstanding, is only liable for his or

INITIAL REVIEW ORDER - 4
her own misconduct.”). Section 1983 does not allow for recovery against an employer or

principal simply because an employee or agent committed misconduct. Taylor, 880 F.2d

at 1045.

       To bring a § 1983 claim against a municipality—which is a local governmental

entity such as the Fourth Judicial District Court in and for the County of Ada—a plaintiff

must allege that the execution of an official policy or unofficial custom inflicted the

injury of which the plaintiff complains, as required by Monell v. Department of Social

Services of New York, 436 U.S. 658, 694 (1978). Under Monell, the requisite elements of

a § 1983 claim against a municipality are the following: (1) the plaintiff was deprived of

a constitutional right; (2) the municipality had a policy or custom; (3) the policy or

custom amounted to deliberate indifference to plaintiff’s constitutional right; and (4) the

policy or custom was the moving force behind the constitutional violation. Mabe v. San

Bernardino Cnty., 237 F.3d 1101, 1110–11 (9th Cir. 2001). Further, a municipality “may

be held liable under § 1983 when the individual who committed the constitutional tort

was an official with final policy-making authority or such an official ratified a

subordinate’s unconstitutional decision or action and the basis for it.” Clouthier v. County

of Contra Costa, 591 F.3d 1232, 1250 (9th Cir. 2010) (internal quotation marks omitted),

overruled in part on other grounds by Castro v. Cty. of Los Angeles, 833 F.3d 1060 (9th

Cir. 2016) (en banc).

       An unwritten policy or custom must be so “persistent and widespread” that it

constitutes a “permanent and well settled” practice. Monell, 436 U.S. at 691 (quoting



INITIAL REVIEW ORDER - 5
Adickes v. S.H. Kress & Co., 398 U.S. 144, 167–168 (1970)). “Liability for improper

custom may not be predicated on isolated or sporadic incidents; it must be founded upon

practices of sufficient duration, frequency and consistency that the conduct has become a

traditional method of carrying out policy.” Trevino v. Gates, 99 F.3d 911, 918 (9th Cir.

1996).

         A plaintiff cannot simply restate these standards of law in a complaint. Instead, a

plaintiff must provide specific facts supporting the elements of each claim and must

allege facts showing a causal link between each defendant and the plaintiff’s injury.

Alleging “the mere possibility of misconduct” is not enough. Iqbal, 556 U.S. at 679.

               i.      The Complaint Fails to State a Claim upon which Relief May Be
                       Granted

         The Complaint does not state a plausible claim under § 1983 or any other federal

statute. As stated above, the Complaint does not disclose whether the trial court exercised

its discretion to allow the amendment of the indictment. If the trial court permitted the

amendment, then there was no violation of the law relied upon by Plaintiff.

         Aside from this deficiency, Plaintiff’s claims as currently pleaded are problematic

for several additional reasons, as set forth below.

              ii.      Plaintiff’s Claims Challenge the Validity of His Underlying
                       Conviction and, Therefore, Cannot Be Pursued in a § 1983 Action
                       Absent a Favorable Termination of Criminal Proceedings

         Plaintiff’s claims appear to be barred by Heck v. Humphrey, 512 U.S. 477 (1994).

In that case, the United States Supreme Court held that a civil rights claim under § 1983

“is not cognizable,” meaning that it cannot be heard, if the plaintiff’s success on that


INITIAL REVIEW ORDER - 6
§ 1983 would “render a conviction or sentence invalid.” Id. at 486–87. Thus, if a

favorable verdict in a civil rights action “would necessarily imply the invalidity” of the

plaintiff’s conviction, the plaintiff must first show that “the conviction or sentence has

been reversed on direct appeal, expunged by executive order, declared invalid by a state

tribunal authorized to make such determination, or called into question by a federal

court’s issuance of a writ of habeas corpus.” Id. at 487. As the Supreme Court later

clarified,

                 [A] state prisoner’s § 1983 action is barred (absent prior
                 invalidation)—no matter the relief sought (damages or
                 equitable relief), no matter the target of the prisoner’s suit
                 (state conduct leading to conviction or internal prison
                 proceedings)—if success in that action would necessarily
                 demonstrate the invalidity of confinement or its duration.

Wilkinson v. Dotson, 544 U.S. 74, 81-82 (2005).

       Plaintiff has already challenged his 2013 conviction in federal court. He did not

succeed. As far as this Court is aware, that conviction has not otherwise been invalidated

or called into question. Success on Plaintiff’s claim that his conviction is illegal under

§ 19-1420 would necessarily imply the invalidity of that conviction.

       In sum, the Complaint does not allege that Plaintiff has obtained a favorable

termination of his state criminal case. In any amended complaint, Plaintiff must explain

why he believes the claims in the instant action are not barred by Heck v. Humphrey.

             iii.       Plaintiff’s Claims Are Not Based on a Violation of Federal Law

       Even if Plaintiff’s § 1983 claims are not barred by Heck, they are still implausible.

The Complaint is based entirely on an alleged violation of Idaho Code § 19-1420. But


INITIAL REVIEW ORDER - 7
state law violations do not give rise to liability under § 1983, which provides a remedy

only for violations of federal law. Baker v. McCollan, 443 U.S. 137, 146 (1979). Thus,

Plaintiff’s claims are implausible.

           iv.       Plaintiff’s Claims Against the Fourth Judicial District Court Are
                     Implausible for the Additional Reason that the Complaint Does Not
                     Meet the Monell Standard

       As explained above, to proceed on his claims against the Fourth Judicial District

Court in and for the County of Ada, Plaintiff must plausibly allege that the county has a

policy or custom amounting to deliberate indifference. See Monell, 436 U.S. at 694;

Mabe, 237 F.3d at 1110–11. Plaintiff has not done so. Instead, as to the state district

court, the Complaint alleges only that the prosecution amended the indictment at an

improper time in Plaintiff’s particular case. This is woefully insufficient to establish a

policy or custom, on the part of Ada County, that violates § 1983.

            v.       Plaintiff’s Claims Against the State of Idaho and the Idaho Court of
                     Appeals Are Barred by the Eleventh Amendment

       The Eleventh Amendment prohibits a federal court from entertaining a suit

brought by a citizen against a state or a state entity absent a waiver of state sovereign

immunity. Hans v. Louisiana, 134 U.S. 1, 16-18 (1890); Pennhurst State Sch. & Hosp. v.

Halderman, 465 U.S. 89, 100 (1984). Section 1983 does not constitute such a waiver.

Quern v. Jordan, 440 U.S. 332, 342–44 (1979). Nor has Idaho itself waived its sovereign

immunity for constitutional claims. Esquibel v. Idaho, No. 1:11-cv-00606-BLW, 2012

WL 1410105, at *6 (D. Idaho Apr. 23, 2012). Finally, only a “person” may be sued




INITIAL REVIEW ORDER - 8
pursuant to 42 U.S.C. § 1983, and neither a state nor a state entity is considered a

“person” under that statute. Will v. Mich. Dep’t of State Police, 491 U.S. 58, 71 (1989).

           vi.       Plaintiff’s Claims Against the Remaining Defendants Are Barred by
                     the Doctrine of Judicial Immunity

       The remaining identified Defendants are state court judges. Under the doctrine of

absolute judicial immunity, a judge is not liable for monetary damages for acts performed

in the exercise of the judicial function. Stump v. Sparkman, 435 U.S. 349, 355–56 (1978).

Judicial officers are also entitled to absolute immunity from claims for injunctive relief

“unless a declaratory decree was violated or declaratory relief was unavailable.” 42

U.S.C. § 1983.

       Absolute immunity for judicial officers “is justified and defined by the functions it

protects and serves, not by the person to whom it attaches.” Forrester v. White, 484 U.S.

219, 227 (1988). To determine whether an act is judicial in nature so that absolute

immunity would apply, a court looks to “the nature of the act itself, i.e., whether it is a

function normally performed by a judge, and to the expectations of the parties, i.e.,

whether they dealt with the judge in his judicial capacity.” Stump, 435 U.S. at 362.

       If a judge was acting in a judicial capacity, absolute immunity applies “however

erroneous the act may have been, and however injurious in its consequences it may have

proved to the plaintiff.” Ashelman v. Pope, 793 F.2d 1072, 1075 (9th Cir. 1986) (en banc)

(internal citations omitted). “[J]udicial immunity is not overcome by allegations of bad

faith or malice.” Mireles v. Waco, 502 U.S. 9, 11 (1991). Indeed, judicial immunity is not




INITIAL REVIEW ORDER - 9
lost even if the judge conspired with a prosecutor “to predetermine the outcome of a

judicial proceeding.” Ashelman, 793 F.2d at 1078.

       There are two circumstances in which absolute judicial immunity does not apply.

First, a judge is not immune from liability for performing an act that is not “judicial” in

nature. Stump, 435 U.S. at 360. For example, a judge who leaves the bench and uses

physical force to evict a person from the courtroom is engaged in a nonjudicial act and,

thus, is not immune from liability. Gregory v. Thompson, 500 F.2d 59, 63 (9th Cir. 1974).

But, a judge who orders officers to forcibly seize a person is immune, because a “judge’s

direction to court officers to bring a person who is in the courthouse before him is a

function normally performed by a judge.” Mireles, 502 U.S. at 12.

       Second, absolute immunity does not apply when a judge acts “in the clear absence

of all jurisdiction.” Stump, 435 U.S. at 356 (internal citations omitted). The scope of a

judge’s jurisdiction “must be construed broadly…. A judge will not be deprived of

immunity because the action he took was in error, was done maliciously, or was in excess

of his [or her] authority.” Id. The question of whether a judge acted in the clear absence

of jurisdiction is distinct from question of whether a judge acted in excess of authority.

Even if a judge exceeds his or her authority in issuing a ruling, that judge is immune so

long as the case is properly before the court. Mireles, 502 U.S. at 13.

       In reviewing an allegation that a judge acted in the clear absence of all

jurisdiction, the Court considers whether the judge was acting beyond the scope of the

subject matter jurisdiction of the court in which she presided. See Stump, 435 U.S. at



INITIAL REVIEW ORDER - 10
356–57; Ashelman, 793 F.2d at 1076. The difference between acting in the absence of

jurisdiction (no immunity) and acting in excess of authority (immunity) is made clear in

the following example:

              [I]f a probate judge, with jurisdiction over only wills and
              estates, should try a criminal case, he would be acting in the
              clear absence of jurisdiction and would not be immune from
              liability for his action; on the other hand, if a judge of a
              criminal court should convict a defendant of a nonexistent
              crime, he would merely be acting in excess of his jurisdiction
              and would be immune.

Stump, 435 U.S. at 357 n.7.

       Here, Plaintiff sues the state trial judge who presided over Plaintiff’s Rule 35

proceedings, as well as the state appellate judges who heard his appeal. In Idaho, the state

district courts have original jurisdiction over all cases and proceedings in law and in

equity. Idaho Code § 1-705; Idaho Const. art. V, § 20. Accordingly, Judge Scott had

jurisdiction over Plaintiff’s criminal case. Additionally, because the Idaho Court of

Appeals has jurisdiction over all cases assigned to it by the Idaho Supreme Court, Judges

Huskey, Brailsford, and Gratton had subject matter jurisdiction over Plaintiff’s appeal.

See Idaho Code § 1-2406; Idaho App. R. 108; Idaho Const. art. V, § 2.

       Plaintiff complains only of actions that the Defendant judges took (or failed to

take) in the exercise of their judicial functions and within their lawful authority as Idaho

state judges. Therefore, these Defendants are entitled to absolute immunity.

       B.     State Law Claims

       In addition to § 1983 claims, Plaintiff asserts state law claims. Compl. at 1.

However, Plaintiff’s claims under Idaho Code § 19-1420—part of Idaho’s criminal

INITIAL REVIEW ORDER - 11
procedure code—are implausible because (1) as stated previously, the Complaint does

not disclose whether the trial judge permitted the amendment to the indictment, and

(2) there is no private right of action under § 19-1420.

       The Idaho Supreme Court has explained the analysis a court must undertake to

determine whether a private cause of action exists under a statute:

                When a legislative provision protects a class of persons by
                proscribing or requiring certain conduct but does not provide
                a civil remedy for the violation, the court may, if it
                determines that the remedy is appropriate in furtherance of
                the purpose of the legislation and needed to assure the
                effectiveness of the provision, accord to an injured member of
                the class a right of action, using a suitable existing tort action
                or a new cause of action analogous to an existing tort action.

Yoakum v. Hartford Fire Ins. Co., 923 P.2d 416, 421 (Idaho 1996) (emphasis omitted)

(relying on Restatement (Second) of Torts § 874A). The court in Yoakum held that there

was no private right of action under certain Idaho criminal statutes. The court relied on

the following factors: (1) the statutes were intended to protect the general public; (2) the

statutes provided for a criminal punishment; (3) there was no indication that the

legislature intended to create a private cause of action, and (4) there was no indication

that providing an additional civil remedy was necessary to assure the effectiveness of the

statutes. Id.

       Similar reasoning exists here with respect to Idaho Code § 19-1420. As in

Yoakum, there is no indication that the Idaho Legislature intended to create a private right

of action under § 19-1420, or that an additional civil remedy is necessary to ensure the




INITIAL REVIEW ORDER - 12
statute’s effectiveness. Because Idaho has not created a private right of action under § 19-

1420, Plaintiff’s claims under that statute are implausible.

       Moreover, because the Complaint fails to state a federal claim upon which relief

may be granted, the Court would decline to exercise supplemental jurisdiction over

Plaintiff’s state law claims in any event. If Plaintiff is allowed to proceed on a federal

claim in an amended complaint, and if the amended complaint states a plausible state law

claim, the Court will reconsider the issue of supplemental jurisdiction.

5.     Standards for Amended Complaint

       If Plaintiff chooses to amend the Complaint, Plaintiff must demonstrate how the

actions complained of have resulted in a deprivation of Plaintiff’s constitutional rights.

See Ellis v. Cassidy, 625 F.2d 227, 229 (9th Cir. 1980), abrogated on other grounds by

Kay v. Ehler, 499 U.S. 432 (1991). Plaintiff must also allege a sufficient causal

connection between each defendant’s actions and the claimed deprivation. Taylor, 880

F.2d at 1045; Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978). “Vague and

conclusory allegations of official participation in civil rights violations are not sufficient

to withstand a motion to dismiss” or to survive screening under 28 U.S.C. §§ 1915 and

1915A. Ivey v. Bd. of Regents of Univ. of Alaska, 673 F.2d 266, 268 (9th Cir. 1982); see

also Iqbal, 556 U.S. at 678 (“Nor does a complaint suffice if it tenders naked assertions

devoid of further factual enhancement.” (internal quotation marks and alteration

omitted)).

       Rather, for each cause of action against each defendant, Plaintiff must state the

following: (1) the name of the person or entity that caused the alleged deprivation of

INITIAL REVIEW ORDER - 13
Plaintiff’s constitutional rights; (2) facts showing the defendant is a state actor (such as

state employment or a state contract) or a private entity performing a state function;

(3) the dates on which the conduct of the defendant allegedly took place; (4) the specific

conduct or action Plaintiff alleges is unconstitutional; (5) the particular federal

constitutional provision (or state law provision) Plaintiff alleges has been violated;

(6) facts alleging that the elements of the violation are met; (7) the injury or damages

Plaintiff personally suffered; and (8) the particular type of relief Plaintiff is seeking from

each defendant.

       Further, any amended complaint must contain all of Plaintiff’s allegations in a

single pleading and cannot rely upon, attach, or incorporate by reference other pleadings

or documents. Dist. Idaho Loc. Civ. R. 15.1 (“Any amendment to a pleading, whether

filed as a matter of course or upon a motion to amend, must reproduce the entire pleading

as amended. The proposed amended pleading must be submitted at the time of filing a

motion to amend.”); see also Forsyth v. Humana, Inc., 114 F.3d 1467, 1474 (9th Cir.

1997) (“[An] amended complaint supersedes the original, the latter being treated

thereafter as non-existent.”), overruled in part on other grounds by Lacey v. Maricopa

County, 693 F.3d 896, (9th Cir. 2012) (en banc); Hal Roach Studios, Inc. v. Richard

Feiner and Co., Inc., 896 F.2d 1542, 1546 (9th Cir. 1990) (holding that the district court

erred by entering judgment against a party named in the initial complaint, but not in the

amended complaint).




INITIAL REVIEW ORDER - 14
       Plaintiff must set forth each different factual allegation in a separate numbered

paragraph. The amended complaint must be legibly written or typed in its entirety, and it

should be clearly designated as an “Amended Complaint.” Plaintiff’s name and address

should be clearly printed at the top left corner of the first page of each document filed

with the Court.

       If Plaintiff files an amended complaint, Plaintiff must also file a “Motion to

Review the Amended Complaint.” If Plaintiff does not amend within 28 days, or if the

amendment does not comply with Rule 8, this case may be dismissed without further

notice. See Knapp v. Hogan, 738 F.3d 1106, 1110 (9th Cir. 2013) (“When a litigant

knowingly and repeatedly refuses to conform his pleadings to the requirements of the

Federal Rules, it is reasonable to conclude that the litigant simply cannot state a claim.”).

                                          ORDER

       IT IS ORDERED:

       1.     Plaintiff’s Application to Proceed in Forma Pauperis (Dkt. 4) is

              GRANTED. Plaintiff may pay the $402.00 filing fee in monthly

              installments of $10.00 per month, beginning in July 2021.

       2.     The Complaint fails to state a claim upon which relief may be granted.

              Plaintiff has 28 days within which to file an amended complaint as

              described above. If Plaintiff does so, Plaintiff must file (along with the

              amended complaint) a Motion to Review the Amended Complaint. If

              Plaintiff does not amend within 28 days, this case may be dismissed



INITIAL REVIEW ORDER - 15
           without further notice.

     3.    Because an amended complaint is required for Plaintiff to proceed,

           Plaintiff’s Motion for Temporary Injunctive Relief and Motion for

           Emergency Injunctive Relief and Addendum Denying Defendants

           Qualified Immunity (Dkts. 5 and 6) are DENIED AS MOOT.



                                             DATED: June 3, 2021


                                             _________________________
                                             B. Lynn Winmill
                                             U.S. District Court Judge




INITIAL REVIEW ORDER - 16
